FILED
                              NOT FOR PUBLICATION                           OCT 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


AVTAR SINGH and SUKHRAJ KAUR,                     No. 13-72454

               Petitioners,                       Agency Nos.        A097-103-001
                                                                     A097-103-002
 v.

LORETTA E. LYNCH, Attorney General,               MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Avtar Singh and Sukhraj Kaur, natives and citizens of India, petition for

review of the Board of Immigration Appeals’ (“BIA”) order denying their motion

to reopen. We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the BIA’s discretionary decision not to reopen

proceedings sua sponte pursuant to 8 C.F.R. § 1003.2(a). See Mejia-Hernandez v.

Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      PETITION FOR REVIEW DISMISSED.




                                         2                                  13-72454